Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 1 of 49          PageID 1479



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION

                                      )
 JACOB O’BRYANT and MARK              )
 BRANDON BAKER, individually          )
 and on behalf of all others          )
 similarly situated,                  )
                                      )    No. 19-cv-02378-SHM-tmp
       Plaintiffs,                    )
                                      )
 v.                                   )    JURY DEMAND
                                      )
 ABC PHONES OF NORTH CAROLINA,        )
 INC. d/b/a VICTRA, f/d/b/a A         )
 WIRELESS,                            )
                                      )
       Defendant.

  ORDER DENYING INTERVENTION AND GRANTING PRELIMINARY APPROVAL
                      OF AMENDED SETTLEMENT

       Plaintiffs     bring    this   action     under     the       Fair    Labor

 Standards Act, 29 U.S.C. §§ 201-219 (“FLSA”). Before the Court

 are three motions. The first is the August 14, 2020 Joint

 Motion for Settlement Approval—Preliminary Approval of Amended

 Settlement (the “Joint Motion”). (D.E. No. 71.) That motion is

 brought     by   Plaintiffs     Jacob     O’Bryant       and    Mark        Baker

 (collectively,      “Plaintiffs”     or     “Named       Plaintiffs”)         and

 Defendant ABC Phones of North Carolina, Inc., d/b/a VICTRA,

 f/d/b/a    A   Wireless   (“VICTRA”).     The   second    is    a    Motion    to

 Intervene (the “Hardney Motion”), filed on August 18, 2020,

 brought by Ron Hardney, Manuel Panngasiri, and Michelle Salway,

 along with seventy-six other opt-in plaintiffs in the Hardney
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 2 of 49                  PageID 1480



 action, Hardney, et al. v. ABC Phones of North Carolina, Inc.,

 No. 20-cv-0076 (the “Hardney Action”). (D.E. No. 72.) The third

 is a Motion to Intervene (the “Motion to Intervene”), filed on

 September 9, 2020, brought by Priscilla Solorio and Mariano

 Diaz (the “Putative Intervenors”), named plaintiffs in Solorio,

 et al. v. ABC Phones of North Carolina, Inc., No. 1:20-cv-

 01051-NONE-JLT (the “Solorio Action”). (D.E. No. 78.)

       The   Hardney        Motion      is    DENIED   AS     MOOT.    The    Motion    to

 Intervene is DENIED. The Joint Motion is GRANTED.

 I.    Background

       This dispute arises from VICTRA’s alleged failure to pay

 overtime     compensation         to        certain   employees.        VICTRA      sells

 Verizon-compatible          phones,       Verizon     data    plans,    and   cellular

 phone    accessories        through         VICTRA-branded     locations.        (Second

 Amended Complaint, D.E. No. 67 ¶ 12.) VICTRA sets wage and hour

 policies, including employees’ overtime pay, commission pay,

 and overtime rates. (Id. ¶ 15.)                   VICTRA compensates its retail

 associates       by    paying       an       hourly   rate     plus     bonuses       and

 commissions, which are paid according to frequently adjusted

 formulas.    (Id.      ¶   16.)     The      commission      payments      and/or    non-

 discretionary         bonuses     are       not   included     in    the     employees’

 regular rate when overtime payments are calculated. (Id. ¶ 21.)

       On June 10, 2019, Plaintiffs filed a Complaint in this

 action    (the    “Initial        Complaint”).        (D.E.    No.     1.)    In    their

                                               2
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 3 of 49    PageID 1481



 Initial Complaint, Plaintiffs, VICTRA retail sales associates

 employed     on   an   hourly-plus-commission    basis,     alleged    that

 VICTRA employed a uniform payment structure for its retail

 sales associates that violated the FLSA. (Id. ¶¶ 8, 9, 34-39.)

 Plaintiffs alleged that VICTRA’s payment scheme calculated the

 amount of overtime due by using the employees’ base hourly rate

 rather than the regular rate as defined by 29 C.F.R. § 778.114,

 which     required     including   commission     payments     and     non-

 discretionary bonuses when calculating overtime. (See id. ¶¶

 19-21.)    The    collective    action   described     in    the    Initial

 Complaint was:

             All current and former retail employees of ABC Phones
             of North Carolina, Inc. or any of its subsidiaries
             doing business as VICTRA, who were paid an hourly
             wage plus commission, and who were employed in the
             United States at any time during the applicable
             limitations period covered by this Collective Action
             Complaint (i.e. two years for FLSA violations and,
             three years for willful FLSA violations) up to and
             including the date of final judgment in this matter,
             and who are Named Plaintiffs or elect to opt-in to
             this action pursuant to the FLSA, 29 U.S.C. § 216(b).

 (Id. ¶ 4.)

       On September 9, 2019, Plaintiffs filed a First Amended

 Complaint (the “FAC”). (D.E. No. 12.) In the FAC, Plaintiffs,

 inter alia, changed Baker’s job description from “retail sales

 person” to “store manager.” (Compare D.E. No. 1 ¶ 9, with D.E.

 No. 12 ¶ 11.) The FAC stated a separate retail “manager[]”



                                      3
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 4 of 49        PageID 1482



 subcollective, in addition to the Initial Complaint’s retail

 “employee[]” collective:

             All current and former retail managers of ABC Phones
             of North Carolina, Inc. or any of its subsidiaries
             doing business as VICTRA, who were paid an hourly
             wage plus commission, and who were employed in the
             United States at any time during the applicable
             limitations period covered by this Collective Action
             Complaint (i.e. two years for FLSA violations and,
             three years for willful FLSA violations) up to and
             including the date of final judgment in this matter,
             and who are Named Plaintiffs or elect to opt-in to
             this action pursuant to the FLSA, 29 U.S.C. § 216(b).

 (See D.E. No. 12 ¶ 4).

       The   FAC   alleged    an     additional   violation    of   the    FLSA:

 VICTRA’s failure to pay its retail managers for work performed

 “off-the-clock.” (Id. ¶¶ 23, 26-29.) Plaintiffs alleged that

 VICTRA “converted its salaried store managers to hourly paid

 employees but did not substantially alter the work that such

 store managers, including [] Baker, were required to perform

 outside of their shifts”; that “store managers were not told

 that they should or could clock-in to complete work performed

 off-premises”;     that     these    tasks   included   “participating        in

 mandatory    conference      calls    scheduled    outside    of   manager’s

 shifts; responding to employee calls after work, before work,

 and on days off; responding to employee text messages;                        and

 routinely    checking     and   responding    to   issues    brought     up   in

 group.me[].” Plaintiffs alleged that these tasks were performed

 “in excess of an hour per week.” (Id. ¶¶ 26-29.)

                                         4
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 5 of 49   PageID 1483



       Also on September 9, 2019, the parties filed a Motion for

 Settlement    Approval.    (D.E.   No.   14.)   On   July   3,   2020,   the

 parties filed a joint motion for Approval of First Amendment to

 Settlement and Release Agreement to Provide Further Benefits to

 the Store Manager and Non-Manager Classes. (D.E. No. 58.) On

 August 4, 2020, the Court denied both motions. (D.E. No. 66.)

 The Court’s reasons are summarized as follows:

          •   The opt-in procedures were statutorily deficient in
              that merely cashing a check was not equivalent to
              filing a written notice with the Court (Id. at 843-
              47);

          •   The agreement requested that the Court dismiss the
              action before the opt-in plaintiffs had joined the
              action (Id. at 847-52);


          •   The parties failed to provide sufficient information
              for the Court to evaluate the settlement amount and
              the individual settlement payments (Id. at 852-55);


          •   The general release was overbroad and applied to all
              potential plaintiffs (Id. at 855-858);


          •   There were “subtle signs” that the attorneys’ fees
              included in the settlement were not reasonable. (Id.
              at 858-65.)

       On August 11, 2020, the Plaintiffs filed a Second Amended

 Complaint (“SAC”), which is the operative complaint. (D.E. No.

 67.) The SAC adds an allegation that the off-the-clock claims

 apply to the non-manager sub-class as well as the manager sub-

 class. (Id. ¶ 30.)


                                      5
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 6 of 49                    PageID 1484



        Also on August 11, 2020, the parties filed a Stipulated

 Motion      for        Conditional      Certification        of     the        Collective

 Encompassed by the Parties’ Settlement. (D.E. No. 68.) That

 motion defined the collective as:

                Current and former non-exempt employees of VICTRA who
                worked as store managers and non-manager retail
                employees who worked in any VICTRA-owned store in the
                United States at any time between June 10, 2016, and
                August 7, 2020.

 (Id. at 887.) The parties asked the Court to conditionally

 certify the defined collective. (See id.) The Court granted

 that relief on October 15, 2020. (D.E. No. 87.)

        On     August     14,    2020,   the    parties       submitted         the    Joint

 Motion. (D.E. No. 71.) The parties seek preliminary approval of

 the settlement and approval of the opt-in procedures. (See id.

 at 921.) The parties represent that, at a mediation on August

 21,    2019    (the      “Mediation”),     they    were      able   to     settle       the

 managers’ claims. (Id. at 895.) The parties represent that, in

 the weeks after the Mediation, they were able to reach an

 agreement to settle the retail employees’ claims. (Id. at 896.)

 In preparation for the Mediation, the parties represent that

 they     “conducted       informal      discovery”     that       led     to    VICTRA’s

 production        of    “over   400,000    payroll      records         containing       24

 variables related to the Named Plaintiffs and putative members

 of the collective” and containing “hours and wage information

 spanning       more     than    three   years     of   pay    periods,         including

                                            6
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 7 of 49   PageID 1485



 regular hours and pay, overtime hours and pay, commissions and

 special incentive payments, extra unearned overtime payments,

 and other payroll components.” (Id. at 894-95.)

       The Joint Motion is accompanied by an Amended Settlement

 Agreement. (D.E. No. 71-1.) The settlement amount payable to

 the opt-in plaintiffs is $1,400,576.40, which does not include

 the Service Awards to the Named Plaintiffs, the Plaintiffs’

 attorneys’ fees, and the Administration Fee (payable to the

 Settlement Administrator). (Id. at 929.) The parties represent

 that the following changes to the original settlement agreement

 resolve the Court’s prior concerns with the settlement:

          •   Two-Step Approval. The Amended Settlement Agreement
              provides for a two-step approval process, in which
              the Parties first seek preliminary approval of the
              settlement, after which notice will be sent to
              Potential   Opt-In  Plaintiffs.   After  all   Opt-In
              Plaintiffs have joined the collective action, the
              Parties will then seek final approval of the
              settlement. Under this two-step process, neither the
              limited release applicable to Opt-In Plaintiffs nor
              the dismissal of the action would become effective
              until the Court issues a Final Approval Order.

          •   Notice. The Amended Settlement Agreement provides
              that the notice to Potential Opt-In Plaintiffs will
              inform them of the minimum estimated settlement
              payment they will receive if they opt-in to the
              settlement and the settlement receives final approval
              from the Court. Such notice also informs the
              Potential Opt-In Plaintiffs of the limited scope of
              the release that will bind them if they opt in to the
              settlement and provides them with a Consent Form they
              can complete and submit to become Opt-In Plaintiffs.




                                      7
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 8 of 49   PageID 1486




          •   Consent Forms. The Amended Settlement Agreement
              provides for the Potential Opt-In Plaintiffs to
              complete and submit opt in Consent Forms either
              electronically or by mail, which will be subsequently
              filed with the Court. This mechanism ensures that all
              the Opt-In Plaintiffs are properly before the Court
              prior to the Court granting final approval of the
              settlement.


          •   Payment after Opt-In Process. The Amended Settlement
              Agreement provides for settlement checks to be issued
              to Opt-In Plaintiffs after their written Consent
              Forms have been filed with the Court and after entry
              of a Final Approval Order. As stated, prior to
              issuance of settlement checks, the minimum estimated
              amount of the individual settlement compensation will
              have already been disclosed to each Opt-In Plaintiff
              on the Notice distributed to each.


          •   The Releases. The scope of the release applicable to
              Opt-In Plaintiffs in the Amended Settlement Agreement
              is limited to only claims arising under the FLSA that
              relate to the payment or non-payment of (1) overtime
              wages, including the calculation of overtime wages,
              or (2) compensation for off-the-clock work as
              asserted   in  the   Second  Amended   Complaint.   As
              explained below, this language makes clear that the
              Released Claims share a factual predicate with the
              allegations   made   by   Plaintiffs.    The   Amended
              Settlement Agreement clarifies that the separate
              general release executed by the Named Plaintiffs is
              applicable to the Named Plaintiffs only and does not
              bind any of the Opt-In Plaintiffs.


          •   Attorneys’ Fees. The Amended Settlement Agreement
              provides that Plaintiffs’ counsel will seek approval
              from the Court for its Attorneys’ Fees and Expenses
              in an amount not to exceed $442,250, and that any
              Unapproved Fee Amount shall be divided in two parts,
              for the Store Manager Collective and the Non-Manager
              Collective, and such amounts shall be distributed to
              Opt-In Plaintiffs in accordance with their Pro Rata
              Share of the Manager Maximum Settlement Amount or the
              Non-Manager Maximum Settlement Amount.

                                      8
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 9 of 49   PageID 1487




          •   More money. VICTRA has increased the amount of money
              it is paying to resolve claims by approximately
              $147,000 (the “Additional Funds”). These Additional
              Funds allow the Applicable Collective Period to be
              brought forward from May 2020 to August 7, 2020.


          •   Base   Payments   to   Every  Opt-In   Plaintiff.  The
              Additional Funds also enable every Opt-In Plaintiff
              to receive a Base Payment of at least $10.00, and at
              most $25.00, depending on the number of Opt-In
              Plaintiffs,   from   a   Base  Settlement   Amount  of
              $213,560.00. This Base Payment is intended to
              compensate Opt-In Plaintiffs for the time and effort
              to opt into the settlement, as well as provide
              additional compensation for potential off-the-clock
              damages, which are inherently difficult to estimate.
              Should any portion of the Base Settlement Amount not
              be paid out in Base Payments, the remaining balance
              of the Base Settlement Amount will be distributed to
              Opt-In Plaintiffs in accordance with their pro-rata
              recoveries from the settlement.


          •   Revised Calculations. The Parties have agreed to
              revised calculations of the amount of money to be
              provided to Opt-In Plaintiffs. Previously, an Opt-In
              Plaintiff was required to work a minimum of five days
              in a week to qualify for payments; under the revised
              calculations,    an    Opt-In   Plaintiff    receives
              compensation if they worked four days in a week, and
              qualifies for increased payments the more days he or
              she worked in a given workweek. These changes reflect
              that it is more likely for an individual to have a
              greater potential claim for damages the more days the
              individual works in a week.


          •   Cy Pres of Uncashed Checks. The amount of any checks
              that remain uncashed by Opt-In Plaintiffs shall be
              donated to a nonprofit charitable organization that
              benefits VICTRA employees to be identified in the
              Parties’ request to enter the Final Approval Order.

 (D.E. No. 71 at 897-99.)

                                      9
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 10 of 49      PageID 1488




         The Hardney Motion was filed on August 18, 2020. (D.E. No.

  72.)   Counsel   for   the   Hardney     Action   advised   the   Court    on

  December 3, 2020, that the Hardney Motion was moot. (D.E. No.

  93.)

         The Motion to Intervene was filed on September 9, 2020.

  (D.E. No. 78.) It argues that settlement of this action will

  impede the Putative Intervenors’ Solorio Action. (Id. at 1249.)

  The Motion to Intervene represents that Putative Intervenors

  seek    to   oppose    settlement   of     this   action    and   to     have

  information about the Solorio Action included in any notice to

  potential opt-in plaintiffs in this action. (Id. at 1250.)

  VICTRA and Plaintiffs responded to the Motion to Intervene on

  September 23, 2020. (D.E. Nos. 82, 83.)

  II.    Jurisdiction

         Plaintiffs allege violations of the FLSA. The Court has

  subject matter jurisdiction over FLSA claims under the general

  grant of federal question jurisdiction in 28 U.S.C. § 1331.

  III. Standard of Review

         A.    Standard for Motions to Intervene

         Under some circumstances, the Court must allow any person

  to intervene in a case as a matter of right; under others, the

  Court may allow permissive intervention. Fed.R.Civ.P. 24(a)-

  (b). “[Rule] 24 distinguishes a permissive intervenor from an


                                      10
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 11 of 49           PageID 1489



  intervenor of right by the stake each has in the litigation.

  The intervenor of right has an interest in the litigation that

  it cannot fully protect without joining the litigation, while

  the permissive intervenor does not.”            Stringfellow v. Concerned

  Neighbors in Action, 480 U.S. 370, 381 (1987) (Brennan, J.,

  concurring in part and concurring in the judgment). “Rule 24

  should      be     ‘broadly    construed       in     favor     of    potential

  intervenors.’” Stupak-Thrall v. Glickman, 226 F.3d 467, 472

  (6th Cir. 2000) (quoting Purnell v. Akron, 925 F.2d 941, 950

  (6th Cir. 1991)). That “does not mean that Rule 24 poses no

  barrier to intervention at all.” Id. “[A] district court is

  required to accept as true the nonconclusory allegations made

  in support of an intervention motion.”                Parkwest Dev., LLC v.

  Ellahi,     2018   WL   3640433,   at    *2   (E.D.   Mich.    Aug.    1,   2018)

  (citing Sw. Ctr. for Biological Diversity v. Berg, 268 F.3d

  810, 819 (9th Cir. 2001)).

        Mandatory intervention requires putative intervenors to

  establish: “(1) timeliness of the application to intervene, (2)

  the applicant’s substantial legal interest in the case, (3)

  impairment of the applicant’s ability to protect that interest

  in    the     absence     of   intervention,          and     (4)     inadequate

  representation of that interest by parties already before the

  court.” Stupak-Thrall, 226 F.3d at 471 (citing Mich. State AFL–

  CIO v. Miller, 103 F.3d 1240, 1245 (6th Cir. 1997), and Grutter

                                          11
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 12 of 49              PageID 1490



  v. Bollinger, 188 F.3d 394, 397–98 (6th Cir. 1999)). A motion

  for   mandatory       intervention     must   be    denied    if    the   proposed

  intervenor cannot satisfy all of the criteria. United States v.

  Michigan, 424 F.3d 438, 443 (6th Cir. 2005) (citing Grubbs v.

  Norris, 870 F.2d 343, 345 (6th Cir. 1989)).

        “To   intervene        permissively,    a    proposed   intervenor         must

  establish      that    the    motion   for    intervention     is    timely       and

  alleges at least one common question of law or fact.” Michigan,

  424 F.3d at 445 (citing Mich. State AFL–CIO, 103 F.3d at 1248).

  “Once   [the    timeliness      and    common     question    of    law   or    fact

  elements] are established, the district court must then balance

  undue delay and prejudice to the original parties, if any, and

  any other relevant factors to determine whether, in the court’s

  discretion, intervention should be allowed.” Id. (citing Mich.

  State AFL–CIO, 103 F.3d at 1248). “[T]he decision whether to

  grant permissive intervention resides largely in the discretion

  of the district court.” Stringfellow, 480 U.S. at 382 n.1.

        B.    Standard for Collective Actions under the FLSA

        Section 216(b) of the FLSA permits an employee to recover

  unpaid overtime compensation by suing an employer “in behalf of

  himself or themselves and other employees similarly situated.”

  29 U.S.C. § 216(b). Unlike class actions under Federal Rule of

  Civil Procedure 23, when an employee sues his employer in a

  representative capacity under § 216(b), “similarly situated”

                                          12
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 13 of 49                     PageID 1491



  plaintiffs choose whether to “opt into” the suit, which is

  known as a “collective action.” O’Brien v. Ed Donnelly Enters.,

  Inc., 575 F.3d 567, 583 (6th Cir. 2009), abrogated on other

  grounds by Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663 (2016);

  Comer v. Wal-Mart Stores, Inc., 454 F.3d 544, 546 (6th Cir.

  2006).

         To be viable under § 216(b), an FLSA collective action

  must     meet    two    requirements:            (1)       the    plaintiffs       must   be

  “similarly situated”; and (2) all plaintiffs must signal in

  writing their affirmative consent to participate in the action.

  Comer,    454    F.3d     at    546    (citing         29    U.S.C.      §     216(b),    and

  Hoffmann–La      Roche,    Inc.       v.   Sperling,             493   U.S.    165,   167–68

  (1989)). District courts have broad discretion in implementing

  procedures      to     ensure   that       these       requirements          are   met.   See

  Hoffmann-La Roche, 493 U.S. at 169.

         This     Circuit    has    approved             a    two-stage         certification

  process. See, e.g., Frye v. Baptist Mem’l Hosp., Inc., 495 F.

  App’x 669, 671 (6th Cir. 2012); In re HCR ManorCare, Inc., No.

  11-3866, 2011 WL 7461073, at *1 (6th Cir. Sept. 28, 2011); see

  also Monroe v. FTS USA, LLC, 860 F.3d                       389, 397 (6th Cir. 2017)

  (“Courts typically bifurcate certification of FLSA collective

  action cases.”). At the first stage, pre-discovery, the court

  may grant conditional certification of the collective action,

  deciding whether the members described in the pleadings are

                                              13
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 14 of 49        PageID 1492



  similarly situated and determining the contour and size of the

  group of employees that may be represented in the action so as

  to authorize notice to possible collective members who may want

  to participate. See Monroe, 860 F.3d at 397 (citing Comer, 454

  F.3d at 546). At the second stage -- “after all of the opt-in

  forms have been received and discovery has concluded” -- the

  court    makes        another     “similarly       situated”     determination

  (traditionally on motion of the defendant for decertification,

  see Campbell v. City of Los Angeles, 903 F.3d 1090, 1109 (9th

  Cir. 2018); Wilks, et al. v. The Pep Boys, No. 3:02-0837, 2006

  WL 2821700, at *2 (M.D. Tenn. Sept. 26, 2006)), but applies a

  “stricter standard.” Comer, 454 F.3d at 546-47 (quotation marks

  and citations omitted); see also Frye, 495 F. App’x at 671. If

  plaintiffs satisfy their burden at this stage, the case may

  proceed collectively to trial.              See Hipp v. Liberty Nat’l Life

  Ins. Co., 252 F.3d 1208, 1218 (11th Cir. 2001). “If the court

  concludes      that    plaintiffs    are     not     similarly   situated,    it

  ‘decertifies the class, and the opt-in plaintiffs are dismissed

  without prejudice. The class representatives—i.e. the original

  plaintiffs—proceed to trial on their individual claims.” White

  v.   Baptist    Mem’l    Health     Care    Corp.,    No.   08-2478,   2011   WL

  1883959, at *4 (W.D. Tenn. May 17, 2011) (citations omitted),

  aff’d, 699 F.3d 869 (6th Cir. 2012).



                                         14
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 15 of 49                   PageID 1493



         To     satisfy    the      “opt-in”      requirement       of      §     216(b),

  plaintiffs who seek to be parties must file written consents

  with the court. 29 U.S.C. § 216(b); 7B Charles Alan Wright et

  al.,    Federal      Practice     and   Procedure     §    1807    (3d    ed.       2005)

  (collecting cases). Unless a plaintiff has opted in by filing a

  written consent with the court, he or she is not bound by the

  results of the litigation. Ballaris v. Wacker Siltronic Corp.,

  370    F.3d   901,    906   n.9    (9th    Cir.    2004)   (citation          omitted);

  Wright, § 1807; cf. Ware v. CKF Enters., Inc., No. 5:19-183-

  DCR, 2020 WL 1170223, at *2 (E.D. Ky. Mar. 11, 2020) (“[P]ost-

  approval filers who are not considered opt-in plaintiffs and

  will    not    submit    the    FLSA      opt-in   consent       forms    under        the

  proposed       agreement        are     effectively        not     part        of      the

  collective.”); Marichal v. Attending Home Care Servs., LLC, 432

  F. Supp. 3d 271, 279 (E.D.N.Y. 2020) (citing Hood v. Uber

  Techs., Inc., No. 1:16-cv-998, 2019 WL 93546, at *3 (M.D.N.C.

  Jan. 3, 2019)) (“It is long established that a client must give

  his consent to settle. . . . [T]he named plaintiff and his

  counsel in a collective action cannot settle a case on behalf

  of an opt-in plaintiff: the affirmative assent of each opt-in

  plaintiff—as a party to the case—is required.”).

         C.     Standard for Collective Action Settlements under the
                FLSA




                                             15
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 16 of 49         PageID 1494



        The FLSA’s overtime compensation provisions are “mandatory

  and, except as otherwise provided by statute, are generally not

  subject to being waived, bargained, or modified by contract or

  by settlement.”     Kritzer v. Safelife Solutions, LLC, No. 2:10-

  cv-0729,   2012    WL   1945144,   at     *5   (S.D.   Ohio   May   30,   2012)

  (citing Dillworth v. Case Farms Processing, Inc., No. 5:08-cv-

  1694, 2010 WL 776933, at *5 (N.D. Ohio Mar. 8, 2010) (citing

  Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697 (1945))). There are

  two ways in which claims for back wages under the FLSA can be

  settled or compromised. Lynn’s Food Stores, Inc. v. United

  States, 679 F.2d 1350, 1352-53 (11th Cir. 1982). First, the

  Department of Labor can supervise a settlement. See Collins v.

  Sanderson Farms, Inc., 568 F. Supp. 2d 714, 719 (E.D. La. 2008)

  (citing 29 U.S.C. § 216(c)). Second, “[w]hen employees bring a

  private action for back wages under the FLSA, and present to

  the district court a proposed settlement, the district court

  may   enter    a   stipulated      judgment      after   scrutinizing        the

  settlement for fairness.” Lynn’s, 679 F.2d at 1353 (citing

  Schulte, Inc. v. Gangi, 328 U.S. 108, 113 n.8 (1946)).1




  1
    There is a Circuit split about whether judicial approval is
  mandated for all types of FLSA settlements. See Barbee v. Big River
  Steel, LLC, 927 F.3d 1024, 1026 (8th Cir. 2019) (detailing split).
  This Circuit has not directly addressed the question, but the
  majority view is that judicial approval is required for FLSA
  collective action settlements brought under 29 U.S.C. § 216(b). See,

                                       16
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 17 of 49      PageID 1495



        When    parties    submit    a    proposed   FLSA   settlement   for   a

  court’s review, the court must review the proposed settlement

  to ensure that it is “a fair and reasonable resolution of a

  bona fide dispute over FLSA provisions.” Id. at 1355; see also

  Does 1-2 v. Déjà Vu Servs., Inc., 925 F.3d 886 (6th Cir. 2019),

  aff’g No. 2:16-cv-10877, 2017 WL 2629101 (E.D. Mich. Jun. 19,

  2017) (affirming approval of a settlement of FLSA claims where

  the district court applied the Lynn’s Food Stores test).

        Where    appropriate,       the   court   preliminarily   approves     a

  proposed FLSA collective action settlement, authorizes notice

  of settlement, and schedules a fairness hearing. See, e.g.,

  Barnes   v.    Winking    Lizard,       Inc.,   No.   1:18-c-952,   2019     WL

  1614822, at *1 (N.D. Ohio Mar. 26, 2019); Castillo v. Morales,

  Inc., No. 2:12-cv-650, 2015 WL 13022263, at *1-2 (S.D. Ohio

  Aug. 12, 2015); La Parne v. Monex Deposit Co., No. 08-cv-0302,

  2010 WL 4916606, at *4-5 (C.D. Cal. Nov. 29, 2010).

        “A bona fide dispute exists when there are legitimate

  questions about ‘the existence and extent of [d]efendant’s FLSA

  liability.’” Selk v. Pioneers Mem’l Healthcare Dist., 159 F.

  Supp. 3d 1164, 1172 (S.D. Cal. 2016) (quoting Ambrosino v. Home

  Depot U.S.A., Inc., No. 11cv1319 (MDD), 2014 WL 1671489 (S.D.




  e.g., Steele v. Staffmark Invs., LLC, 172 F. Supp. 3d 1024, 1026-29
  (W.D. Tenn. 2016).

                                          17
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 18 of 49                 PageID 1496



  Cal. Apr. 28, 2014)). “There must be some doubt . . . that the

  plaintiffs would succeed on the merits through litigation of

  their     [FLSA]       claims.”       Id.       (quotation       marks   and   citation

  omitted). “A proposed settlement resolves a bona fide dispute

  when it reflect[s] a reasonable compromise over issues, such as

  FLSA coverage or computation of back wages, that are actually

  in   dispute,      rather      than    a       mere    waiver    of   statutory   rights

  brought about by an employer’s overreaching.” Alvarez v. BI

  Inc., 2020 WL 1694294, at *4 (E.D. Pa. Apr. 6, 2020) (citations

  and quotation marks omitted).

        The   court       must    find       that       the   settlement    is   fair   and

  reasonable. See Lynn’s, 679 F.2d at 1353. This Circuit has not

  directly stated the factors courts are to consider in deciding

  whether     an   FLSA     collective            action      settlement    is   fair   and

  reasonable.       In    analyzing          a    hybrid      class     action-collective

  action FLSA settlement, this Circuit has stated the factors it

  considers:       (1)    the     risk       of    fraud      or   collusion,    (2)    the

  complexity, expense and likely duration of the litigation, (3)

  the amount of discovery engaged in by the parties, (4) the

  likelihood of success on the merits, (5) the opinions of class

  counsel and class representatives, (6) the reaction of absent




                                                  18
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 19 of 49   PageID 1497



  class members, and (7) the public interest. 2 Does 1-2, 925 F.3d

  at   894-95   (citing   Int’l   Union,   United   Auto.,   Aerospace,    &

  Agric. Implement Workers of Am. v. Gen. Motors Corp. (“UAW”),

  497 F.3d 615, 631 (6th Cir. 2007)); see also Fitzgerald v. P.L.

  Mktg., Inc., No. 2:17-cv-02251, 2020 WL 3621250, at *6 (W.D.

  Tenn. July 2, 2020).

        This Court and other district courts in this Circuit have

  applied   the   seven   factors    in    analyzing   the   fairness    and

  reasonableness of collective action settlements.             See, e.g.,

  Fitzgerald, 2020 WL 3621250, at *6; Hawkins v. Accurate Nursing

  Servs., Inc., No. 5:19-cv-1572, 2020 WL 1031530, at *1 (N.D.

  Ohio Mar. 3, 2020); Robinson v. Sheppard Performance Grp.,

  Inc., No. 19-cv-12228, 2020 WL 619603, at *2 (E.D. Mich. Feb.

  10, 2020); Osman v. Grube, Inc., No. 3:16-cv-00802-JJH, 2018 WL

  2095172, at *1 (N.D. Ohio May 4, 2018) (citing Cannon v. Time

  Warner NY Cable LLC, No. l3-cv-02521-RM-MJW, 2015 WL 4498808

  (D. Colo. July 24, 2015)); Crawford v. Lexington-Fayette Urban

  Cty. Gov’t, No. 06-299-JBC, 2008 WL 4724499, at *3, *6-9 (E.D.



  2
    District courts in this Circuit have stated these factors: (1) the
  plaintiff’s range of possible recovery; (2) the extent to which the
  settlement will enable the parties to avoid anticipated burdens and
  expenses in establishing their respective claims and defenses; (3)
  the seriousness of the litigation risks faced by the parties; (4)
  whether the settlement agreement is the product of arm’s-length
  bargaining between experienced counsel; and (5) the possibility of
  fraud or collusion. See Farkas v. Boschert, 2018 WL 3100905, at *1-2
  (E.D. Mich. June 25, 2018) (citing Wolinsky v. Scholastic Inc., 900
  F. Supp. 2d 332, 335 (S.D.N.Y. 2012)).

                                      19
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 20 of 49        PageID 1498



  Ky. Oct. 23, 2008). The Court need only consider the factors

  relevant to this settlement. Snook v. Valley OB-GYN Clinic,

  P.C., No. 14-cv-12302, 2015 WL 144400, at *1 (E.D. Mich. Jan.

  12, 2015) (“A district court may choose to consider only the

  factors that are relevant to the settlement at hand.”). The

  probability of success on the merits is the most important of

  the UAW factors. Does 1-2, 925 F.3d at 895.

         A   court     “must    not     simply     rubber-stamp       [settlement

  agreements] as approved.”            Snook, 2015 WL 144400, at *1; see

  also   Williams     v.    Alimar    Sec.,   Inc.,    No.   13-12732,    2016    WL

  6405798, at *4 (E.D. Mich. Oct. 31, 2016). “Parties to [a]

  settlement    must       proffer    sufficient      evidence   to   allow      the

  district    court    to    review    the    terms   and    legitimacy   of     the

  settlement.” UAW, 497 F.3d at 635 (citing In re Gen. Tire &

  Rubber Co. Sec. Litig., 726 F.2d 1075, 1084 n.6 (6th Cir.

  1984)). A court does not have the authority to delete, modify,

  or substitute certain provisions of a settlement agreement, but

  rather, the settlement agreement “must stand or fall in its

  entirety.” Smothers v. NorthStar Alarm Servs., LLC, No. 2:17-

  cv-00548-KJM-KJN, 2019 WL 280294, at *9 (E.D. Cal. Jan. 22,

  2019) (quoting Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026

  (9th Cir. 1998)).

         Pursuant the FLSA’s statutory requirements, in an FLSA

  collective action, a court will grant a motion for settlement

                                         20
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 21 of 49            PageID 1499



  approval only after finding that: (1) the opt-in plaintiffs are

  “similarly situated”; (2) the opt-in plaintiffs have properly

  filed written consents with the court; and (3) the settlement

  is “a fair and reasonable resolution of a bona fide dispute.”

  See 29 U.S.C. § 216(b); Comer, 454 F.3d at 546; Lynn’s, 679

  F.2d at 1353.

  IV.   Analysis

        A. The Motions to Intervene are denied.

        The Hardney Motion is DENIED AS MOOT. (See D.E. No. 93.)

        Although    the     Motion    to     Intervene     is   timely,     Putative

  Intervenors      cannot    overcome        the   presumption       of     adequate

  representation. The Motion to Intervene is DENIED.

              1.    The Motion to Intervene is timely.

        When considering a motion to intervene, “the court where

  the   action     is     pending     must      first    be     satisfied    as     to

  timeliness.” Nat’l Ass’n for the Advancement of Colored People

  v. New York, 413 U.S. 345, 365 (1973); see Blount-Hill v.

  Zelman, 636 F.3d 278, 284 (6th Cir. 2011); see also United

  States v. Ritchie Special Credit Invs., Ltd., 620 F.3d 824, 832

  (8th Cir. 2010) (“The issue of the timeliness of a motion to

  intervene is a threshold issue.”).

        The   Sixth     Circuit      considers     these      five   factors      when

  evaluating the timeliness of a motion to intervene:



                                           21
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 22 of 49                 PageID 1500



                1) the point to which the suit has progressed; 2) the
                purpose for which intervention is sought; 3) the
                length of time preceding the application during which
                the proposed intervenors knew or should have known of
                their interest in the case; 4) the prejudice to the
                original parties due to the proposed intervenors’
                failure to promptly intervene after they knew or
                reasonably should have known of their interest in the
                case; and 5) the existence of unusual circumstances
                militating against or in favor of intervention.

  Blount-Hill,      636    F.3d       at   284      (citing    Jansen      v.    City    of

  Cincinnati, 904 F.2d 335, 340 (6th Cir. 1990)). “No one factor

  is dispositive, but rather the ‘determination of whether a

  motion   to    intervene      is     timely       should    be   evaluated       in   the

  context of all relevant circumstances.’” Id. (quoting Stupak-

  Thrall, 226 F.3d at 472-73).

        The Motion to Intervene is timely. The motion was filed

  within weeks of the Joint Motion. (See D.E. Nos. 71, 72, 78.)

  The litigation has not progressed to a late stage. Defendant

  has not filed an answer to the complaint. The litigation has,

  however, reached the point that there is a proposed settlement

  for the Court’s preliminary consideration. (D.E. No. 71-1.)

  Intervention for the purpose of contesting a settlement can be

  untimely because of prejudice to the parties. Bailey v. White,

  320 F. App’x 364, 366-67 (6th Cir. 2009) (holding that purpose

  of   intervention       to    “investigate         and     evaluate   the      proposed

  settlement”      was     prejudicial         to     the     parties   because         the

  “settlement      would       have    been        disrupted.”).     The        settlement


                                              22
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 23 of 49                    PageID 1501



  Putative Intervenors seek to oppose is different in important

  respects      from        the   original       settlement          proposal    the     Court

  rejected. (Compare D.E. No. 14-1 at 71-72, with D.E. No. 71-1

  at 941-42.) The Joint Motion was the first opportunity for

  Putative      Intervenors           to    consider       whether    the   terms      of    the

  revised settlement were averse to their interests. Heartwood,

  Inc. v. United States Forest Serv., Inc., 316 F.3d 694, 701

  (7th     Cir.        2003)      (“The       relevant       inquiry     in      determining

  timeliness, however, is not on the time between the settlement

  and the motion to intervene, but instead is on the time between

  the Recreational Groups’ knowledge that the suit could impact

  their interests and the motion to intervene.”). The motion

  within     less       than      a     month    of    the       Putative       Intervenors’

  opportunity to review the revised settlement is timely.

                2.       Putative Intervenors fail to overcome                              the
                         presumption of adequate representation.

         Even     if    Putative        Intervenors        had   an    interest     in      this

  litigation that might be impaired, they would be adequately

  represented          by      the         existing    parties.         “Applicants          for

  intervention          bear      the       burden    of     proving     that     they      are

  inadequately represented by a party to the suit.” Michigan, 424

  F.3d at 443. Putative intervenors “need show only that there is

  a potential for inadequate representation.” Grutter, 188 F.3d

  at 400 (emphasis in original). “Nevertheless, applicants for


                                                 23
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 24 of 49                  PageID 1502



  intervention     must    overcome       the       presumption       of        adequate

  representation that arises when they share the same ultimate

  objective as a party to the suit.” Michigan, 424 F.3d at 443-

  44. “An applicant for intervention fails to meet his burden of

  demonstrating inadequate representation ‘when no collusion is

  shown between the representatives and an opposing party, when

  the    representative    does   not     have     or     represent       an    interest

  adverse to the proposed intervenor, and when the representative

  has not failed in its fulfillment of his duty.’” Bradley v.

  Milliken, 828 F.2d 1186, 1192 (6th Cir. 1987) (quoting Wade v.

  Goldschmidt, 673 F.2d 182, 186 n.7 (7th Cir. 1982)). Putative

  Intervenors    fail     to   overcome      the      presumption      of       adequate

  representation.

         Putative Intervenors must overcome the presumption that

  they    are   adequately     represented       by       the    existing       parties.

  Putative Intervenors and Plaintiffs share the same ultimate

  objective, to maximize payment from VICTRA to the potential

  collective. See Glass v. UBS Financial Servs., Inc., No. C-06-

  4068 MMC, 2007 WL 474936, at *6 (N.D. Cal. Jan. 17, 2007)

  (“[Putative intervenor] and the named Glass plaintiffs have the

  same ultimate objective: obtaining compensation for assertedly

  unpaid overtime . . . .”). Putative Intervenors’ litigation

  strategy differs from Plaintiffs’, but that does not change the

  presumption.     See     Bradley,     828        F.2d     at     1192        (“A     mere

                                        24
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 25 of 49        PageID 1503



  disagreement over litigation strategy or individual aspects of

  a [remedy] does not, in and of itself, establish inadequacy of

  representation.”). The presumption of adequate representation

  must be overcome. Michigan, 424 F.3d at 443-44.

        Putative Intervenors allege that the settlement is the

  result of a reverse auction and that there has been collusion

  between    the   parties,      which,    if     true,    would   overcome     the

  presumption of adequate representation. Putative Intervenors

  allege several facts that they claim permit an inference of

  collusion. The thrust of the Putative Intervenors’ reverse-

  auction allegation is that, because the original complaint did

  not include the off-the-clock claims, the addition of those

  claims    when   the    parties      reached    the     settlement    agreement

  demonstrates that VICTRA is attempting to buy out those claims

  at a reduced rate and that the Named Plaintiffs are allowing

  them to do so. (See D.E. No 78 at 1251, 1262.)

        Putative Intervenors cite no evidence in the record to

  support    their       allegations      of     collusion.    Courts     require

  “concrete evidence of collusion.” Rutter & Wilbanks Corp. v.

  Shell    Oil   Co.,    314   F.3d   1180,     1189   (10th   Cir.    2002);   see

  Swinton v. SquareTrade, Inc., 960 F.3d 1001, 1006 (8th Cir.

  2020) (pointing to facts in the record permitting an inference

  of collusion was “insufficient evidence of a reverse auction”);

  Negrete v. Allianz Life Ins. Co. of North America, 523 F.3d

                                          25
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 26 of 49                       PageID 1504



  1091,     1099    (9th     Cir.       2008)      (“[T]here      is    no     evidence        of

  underhanded       activity       in     this       case.”);     cf.       Tech.     Training

  Assocs., Inc. v. Buccaneers Ltd. P’ship, 874 F.3d 692, 697

  (11th      Cir.        2017)      (holding           that     emails         showing          a

  “‘Machiavellian’          plan     to      undercut     [putative          intervenors’]

  negotiating            position”           was       evidence         of          inadequate

  representation). If concrete evidence were not required, all

  settlements       of     competing         cases     where     there       are      multiple

  collective actions would be derailed by accusations of reverse

  auction. See Negrete, 523 F.3d at 1100 (quoting Rutter, 314

  F.3d at 1189) (“[I]f Negrete's argument were accepted, the

  ‘reverse auction argument would lead to the conclusion that no

  settlement could ever occur in the circumstances of parallel or

  multiple class actions—none of the competing cases could settle

  without     being       accused       by    another     of     participating            in    a

  collusive reverse auction.’”).

              3.         Intervention is denied.

        Exercising its discretion, Stringfellow, 480 U.S. at 382

  n.1, the Court denies permissive intervention. Even assuming

  there   were      at    least     one      common    question        of    law     or    fact,

  permissive       intervention           would      result     in     undue       delay       and

  prejudice to the parties. See Michigan, 424 F.3d at 445 (citing

  Mich. State AFL-CIO, 103 F3d at 1248). Allowing intervention at

  this stage for the purpose of opposing the settlement would

                                                26
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 27 of 49                PageID 1505



  delay   the      outcome    of   the     litigation.      Intervention         for   the

  purpose of disrupting the settlement is prejudicial to the

  parties.      See    Bailey,     320     F.    App’x    at     366-67.     Permissive

  intervention is denied.

        Because they fail to overcome the presumption of adequate

  representation,        Putative        Intervenors        do      not    satisfy     the

  requirements for mandatory intervention. Putative Intervenors’

  request     for      permissive        intervention          is     denied     because

  intervention        would    result      in    delay    and       prejudice    to    the

  parties.    Intervention         would    not    assist      the    Court.    Putative

  Intervenors’ Motion to Intervene is DENIED.

        B.      Preliminary Approval of the Collective

        The     Collective       has     been    conditionally         certified.      For

  purposes      of    preliminary        approval,       the     similarly      situated

  standard      has    been     satisfied.        The    parties      have      otherwise

  resolved the Court’s concerns. The Notice and Consent Forms are

  appropriate.

              1.       Similarly Situated

        On August 11, 2020, the parties filed a Stipulated Motion

  for conditional certification of the collective. (D.E. No. 68.)

  That motion asked the Court to determine that the members of

  the collective, including both the manager and non-manager sub-

  collectives,        were    similarly     situated.       (Id.)     On   October     15,

  2020, the Court granted the relief the parties requested. (D.E.

                                            27
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 28 of 49         PageID 1506



  No. 87.) That relief resolved the first inquiry, which is that

  the members of the collective are similarly situated. (See id.)

              2.      The Opt-In Requirement

        Having     satisfied    the     similarly     situated      inquiry,    the

  parties must satisfy the opt-in requirements for the collective

  to be viable. Comer, 454 F.3d at 546 (citing 29 U.S.C. §

  216(b), and Hoffmann–La Roche, 493 U.S. at 167–68). The Court

  has broad discretion to approve and shape the procedures and

  the form and content of the notice and consent forms, including

  the scope of the applicable releases. See Hoffmann-La Roche,

  493 U.S. at 169. The Court must assure that plaintiffs who

  decide to opt in are allowed to do so in “an efficient and

  proper   way”    that    is   “orderly,     sensible,      and   not   otherwise

  contrary to statutory commands or the provisions of the Federal

  Rules of Civil Procedure.”          Id. at 170-71.

                           Opt-In Procedures

        The Court previously rejected the parties’ suggested opt-

  in   procedures     because    they    required     only   that    a   potential

  plaintiff    cash    a   check   to    be   bound   by     the   terms   of   the

  settlement. (D.E. No. 66 at 843-847.) That procedure did not

  comport with the provisions of 29 U.S.C. § 216(b). (Id.) The

  parties have revised the opt-in procedures. (See D.E. No. 71-1

  at 934-36.)



                                         28
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 29 of 49            PageID 1507



         The revised opt-in procedures comport with the statutory

  requirements        of   the    FLSA     because       they   require       written

  notification that a plaintiff wishes to opt-in to be filed with

  the Court. (See id.) The procedures provide for VICTRA to make

  available     information       about    potential       plaintiffs     for      the

  purpose of providing them notice of this action. (Id.) After

  receiving     the    notice,    potential       plaintiffs     will     return     a

  completed consent form if they wish to be included in the

  collective. (Id.) The consent forms will then be filed with the

  Court. (Id.) These procedures comport with the statute. See

  Smothers v. NorthStar Alarm Servs. LLC, No. 2:17-cv-00548-KJM-

  KJN,   2020   WL     1532058,    at     *3    (E.D.    Cal.   March   31,     2020)

  (approving opt-in procedures where parties had revised their

  opt-in procedures from a check cashing opt-in to procedures

  that comported with the FLSA statute); Diaz v. New Work City,

  Inc., No. 5:16-cv-2319, 2017 WL 4682345, at *3 (N.D. Ohio Oct.

  18, 2017) (approving substantially similar opt-in procedures).

         The revised procedures also resolve the jurisdictional and

  justiciability       difficulties       the    Court    had   with    the     prior

  procedures. (See D.E. No. 66 at 848-52.) The Court rejected the

  prior procedures because the Court would have dismissed the

  case before the collective’s potential plaintiffs had opted-in.

  (Id. at 849.) Under the revised procedures the Court would

  dismiss the case only after all potential plaintiffs had opted-

                                           29
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 30 of 49                 PageID 1508



  in and the settlement had received final approval. (See D.E.

  No. 71-1 at 942.) That procedure is “orderly” and “sensible.”

  Hoffmann-La Roche, 493 U.S. at 170-71; cf. Douglas v. Allied

  Universal Sec. Servs., 381 F. Supp. 3d 239, 240-41 (E.D.N.Y.

  2019) (holding that dismissing case before potential plaintiffs

  opted-in    was    “fundamentally         at     odds    with     the     nature      of

  collective action opt-in practices”).

                            The Notice and Consent Forms

        The   parties   have      agreed    on     language     for     the      proposed

  notice and consent forms. (See D.E. No. 71-1 at 935, 953-961;

  D.E. No. 89-2.) Courts often rely on agreement between the

  parties on language for notice and consent forms to serve as a

  check against improper forms. See Doe No. 1 v. United States,

  147 Fed. Cl. 421, 423 (Fed. Cl. 2020) (approving notice where

  “[p]laintiffs and the government have agreed upon a proposed

  notice regarding the rights of potential plaintiffs to join

  this lawsuit”); Morales v. Rite Rug Co., No. 3:16-cv-00072,

  2017 WL 6945344, at *6 (M.D. Tenn. Jan. 23, 2017) (resolving

  disputes    over   proposed      notice       forms     by   having      the     parties

  develop     agreed    upon      language);           Loveland-Bowe          v.    Nat’l

  Healthcare Corp., No. 3-15-1084, 2016 WL 1625820, at *2 (M.D.

  Tenn.   Apr.   25,    2016)     (same);        cf.    Gjurovich     v.    Emmanuel’s

  Marketplace,      Inc.,   282   F.   Supp.      2d    91,    97   (S.D.N.Y.       2003)

  (noting that, although no court has “outlined what form court-

                                           30
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 31 of 49     PageID 1509



  authorized notice should take,” the Supreme Court has said the

  trial court has broad discretion over such details).

        The Court previously objected to the scope of the release

  that would be binding on potential opt-in plaintiffs. (D.E. No.

  66   at   855-58.)      The   parties   have   revised    the   release   and

  narrowed its scope. (See D.E. 71-1 at 954-55, 960.) The release

  now reads:

                 I understand that, by completing and submitting this
                 Consent and becoming an Opt-In Plaintiff, once the
                 Court grants final approval of the Settlement, I (and
                 my spouse, heirs, assigns, administrators, executors,
                 beneficiaries, conservators, successors, insurers,
                 and attorneys) fully waive, release, and forever
                 discharge Victra and any of its predecessors,
                 successors, and assigns, and each of their respective
                 parents, subsidiaries, affiliates, divisions, and all
                 of their respective present and former officers,
                 directors,    shareholders,   employees,    insurers,
                 lawyers, and agents seeking damages from any and all
                 known and unknown claims that accrued after June 10,
                 2016, through August 7, 2020, arising under the FLSA
                 and relating to the payment or non-payment of (1)
                 overtime wages, including the calculation of overtime
                 wages, or (2) compensation for off-the-clock work as
                 asserted in the Second Amended Complaint.

        The scope of the revised release is appropriate because

  “the release specifically cabins the categories of relinquished

  claims    to    those   based   upon    or   reasonably   related   to    the

  pleadings and claims asserted in the Settlement Agreement.”

  Does 1-2, 925 F.3d at 900 (approving a release that was not

  identical to the claims in the pleadings, but was based on

  those pleadings) (quotation marks omitted).


                                          31
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 32 of 49        PageID 1510



        The General Release remains broad in scope, but it applies

  only to the Named Plaintiffs and not to opt-in plaintiffs. (See

  D.E. 71-1 at 941; D.E. 71 at 917.)

        The notice does not alert the potential collective of

  other suits they may be able to opt-into. However, the notice

  is not required to do so where all collective members will be

  entitled to some monetary relief. Does 1-2, 925 F.3d at 901.

        The Notice Form is approved as stipulated in D.E. No. 89-2

  with the following change:

              In the last sentence of the section titled “What do I
              give up by participating in this settlement?,” the
              phrase “amount of the enclosed check” shall be
              updated to read “estimated payment amount reflected
              in this notice.”

        The   parties     shall   proceed      with   notice    and    opt-in   as

  outlined in the Settlement Agreement, with the change made by

  the Court to the Notice Form.

        C.    Preliminary Approval of the Amended Settlement

              1.      A bona fide dispute exists.

        The   Court     must   “ensure   that   the   parties    are     not,   via

  settlement of the claims, negotiating around the clear FLSA

  requirements     of    compensation    for    all   hours    worked,    minimum

  wages, maximum hours, and overtime.” Rotuna v. W. Customer

  Mgmt. Grp., LLC, No. 4:09CV1608, 2010 WL 2490989, at *5 (N.D.

  Ohio June 15, 2010). “The existence of a bona fide dispute

  serves as a guarantee that the parties have not manipulated the

                                         32
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 33 of 49   PageID 1511



  settlement    process    to    permit    the   employer   to   avoid     its

  obligations under the FLSA.” Ochs v. Modern Design, Inc., No.

  5:14CV635, 2014 WL 4983674, at *2 (N.D. Ohio Oct. 6, 2014); see

  also Rotuna, 2010 WL 2490989, at *5. “A bona fide dispute

  exists when there are legitimate questions about ‘the existence

  and extent of [d]efendant’s FLSA liability.’”              Selk, 159 F.

  Supp. 3d at 1172 (quoting Ambrosino v. Home Depot U.S.A., Inc.,

  No. 11cv1319L(MDD), 2014 WL 1671489, at *1 (S.D. Cal. Apr. 28,

  2014)).

        There are legitimate questions about the existence and

  extent of VICTRA’s FLSA liability. The parties dispute whether

  VICTRA is required to allocate commission payments on a per-

  workweek basis. (D.E. 71 at 902.) The dispute turns on whether

  it is practicable for VICTRA to do so because VICTRA is only

  required     to    allocate    commission      payments   where     it    is

  practicable under 29 C.F.R. § 778.120. (Id.) Whether the data

  necessary to allocate commission payments exists or whether it

  is practicable to obtain the data is a legitimate question.

  There is also a legitimate question about Plaintiffs’ ability

  to proceed as a collective in the absence of the settlement

  because there are arbitration agreements between VICTRA and the

  potential collective members. (Id. at 902-03.) The risk of

  arbitration if the potential collective were to proceed without

  the   settlement    is   not   hypothetical.    See   Duplechain    v.   ABC

                                      33
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 34 of 49      PageID 1512



  Phones of North Carolina, Inc., et al., No. 20-287-JWD-SDJ

  (M.D. La. Oct. 23, 2020) (D.E. No. 57) (compelling arbitration

  based on substantially similar arbitration agreements).

              2.    Whether the        Amended    Settlement    is    fair   and
                    reasonable.

        Because the settlement must stand or fall in its entirety,

  the Court must preliminarily consider the settlement amount

  under the UAW factors and evaluate the other components of the

  settlement to determine whether the settlement is fair and

  reasonable.

                         The Relevant UAW Factors

                         i.        Likelihood of Success on the Merits

        Likelihood of success on the merits is the most important

  of the UAW factors. See Does 1-2, 925 F.3d at 895. “This is not

  simply an estimation of the plaintiffs’ chances of success on

  the merits, but rather a balancing of the likelihood of success

  ‘against the amount and form of the relief offered in the

  settlement.’” Ware v. CKF Enters., Inc., No. 5:19-183-DCR, 2020

  WL 2441415, at *11 (E.D. Ky. May 12, 2020) (quoting Does 1-2,

  925 F.3d at 895).

        The likelihood of success on the merits turns primarily on

  two issues, both of which cut against Plaintiffs’ likelihood of

  success.    The   first     is    whether,     disregarding   the    parties’

  stipulation for settlement purposes, the potential collective


                                        34
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 35 of 49        PageID 1513



  can be considered “similarly situated.” The second is whether

  the arbitration agreements and class waivers are enforceable.

        VICTRA maintains that it had no single unlawful policy or

  plan and, therefore, that no collective could be certified.

  (D.E. No. 71 at 906-07); see, e.g., Pacheco v. Boar’s Head

  Provisions Co., 671 F. Supp. 2d 957, 961 (W.D. Mich. 2009)

  ((“[C]ourts have consistently required the plaintiffs to show

  that the class members were together the victims of ‘a single

  decision,    policy,     or     plan’    before      they    will   certify   a

  collective action.”) (collecting cases). Plaintiffs allege two

  possible policies: that employees worked off-the-clock overtime

  hours and that VICTRA did not correctly calculate overtime

  commissions. (D.E. No. 71 at 910.) VICTRA maintains that its

  policies encourage employees to report all overtime. (Id. at

  911.)    The records on which the parties relied during their

  negotiations      demonstrate     that       employees    routinely    reported

  overtime worked. (Id. at 911 n.11); cf. Frye v. Baptist Mem.

  Hosp., No. 07-2708, 2010 WL 3862591, at *8 (W.D. Tenn. Sept.

  27, 2010) (“Where employees sometimes use procedures to report

  time worked but neglect to do so for all time worked, an

  employer    has   no   reason   to   know      of   the   unreported   time.”).

  VICTRA maintains, as discussed supra, IV.C.1, that it is not

  practicable to include commissions in the regular rate for

  overtime calculations. (Id. at 912.) It is not at all clear

                                          35
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 36 of 49                   PageID 1514



  that Plaintiffs would be able to demonstrate, using competent

  evidence, that their allegations of a single policy to which

  the collective was subjected are accurate.

        Even      if    Plaintiffs          could     make    such    a     showing,     the

  arbitration agreements and class waivers may be enforceable,

  foreclosing      the     possibility         of     success    on   the    merits.     See

  supra, IV.C.1, discussing Duplechain, No. 20-287-JWD-SDJ (D.E.

  No. 57). If the arbitration agreements and class waivers are

  enforceable, there will be no chance of success on the merits

  for the collective. See Walthour v. Chipio Windshield Repair,

  LLC, 745 F.3d 1326, 1332-37 (11th Cir. 2014) (holding that

  arbitration      agreements           with    collective       action      waivers     are

  enforceable      in     the    context       of    an   FLSA    putative        collective

  action    and    thus    affirming         order     compelling     arbitration        and

  dismissing FLSA complaint).

        Given the significant hurdles to recovery of substantial

  damages, the settlement appears reasonable based on this UAW

  factor.

                                ii.    Risk of Fraud or Collusion

        There is no evidence of fraud or collusion. See supra,

  IV.A.3.      “[C]ourts        customarily          demand     evidence     of    improper

  incentives for the class representatives or class counsel . . .

  before       abandoning             the      presumption        that       the       class

  representatives and counsel handled their responsibilities with

                                                36
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 37 of 49         PageID 1515



  the independent vigor that the adversarial process demands.”

  UAW, 297 F.3d at 628; see also Collins v. Sanderson Farms,

  Inc., 568 F. Supp. 2d 714, 725 (E.D. La. 2008) (“The Court may

  presume that no fraud or collusion occurred between counsel, in

  the absence of any evidence to the contrary.”).

        As in Ware, where this factor weighed in favor of the

  fairness of the settlement, here there is a bona fide dispute,

  there has been some, albeit informal, discovery, see infra,

  IV.C.2.a.iv, the parties have conducted mediation, and the two

  sides conducted an arm’s length settlement process. Ware, 2020

  WL 2441415, at *13. These facts illustrate the lack of fraud or

  collusion. This factor weighs in favor of the fairness of the

  settlement.

                             iii. The Complexity, Expense, and Duration
                                  of the Litigation

        This    case    is    complex   and   would    involve      lengthy      and

  expensive litigation in the absence of the settlement. There

  are more than 20,000 members of the potential collective. (D.E.

  No. 71 at 912.) Given that no formal discovery has taken place,

  and the difficulty of proving, in particular, the Plaintiffs’

  off-the-clock claims, it is likely that this litigation would

  be   lengthy    and    expensive      absent   settlement.        See     In    re

  Cincinnati     Policing,     209   F.R.D.   395,    400   (S.D.    Ohio     2002)

  (finding that claims requiring substantial discovery were a


                                        37
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 38 of 49   PageID 1516



  factor weighing in favor of the fairness of the settlement).

  This factor weighs in favor of the fairness of the settlement.

                         iv.    Discovery of Parties

        Although the parties have not engaged in formal discovery,

  there has been substantial informal discovery, in the form of

  more than 400,000 payroll records provided by VICTRA. (D.E. No.

  71 at 895.) Informal discovery, where sufficient to develop the

  parties’ understanding of potential claims and defenses, is

  enough to satisfy this factor. See Does 1-2, 925 F.3d at 898-99

  (affirming the district court’s reliance on informal discovery

  to satisfy this factor); Duprey v. Scotts Co. LLC, 30 F. Supp.

  3d 404, 409 (D. Md. 2014) (finding informal discovery both

  sufficient to weigh in favor of the settlement and beneficial

  because   it   conserved     resources   that   could   go    toward   the

  settlement amount).

                         v.     The Public Interest

        “Settlement     is     the   preferred    means    of     resolving

  litigation.” Crawford v. Lexington-Fayette Urban Cty. Gov’t,

  No. 06-299-JBC, 2008 WL 4724499, at *9 (E.D. Ky. Oct. 23,

  2008); see also Williams v. First Nat’l Bank, 216 U.S. 582, 595

  (1910) (“Compromises of disputed claims are favored by the

  courts”). “[F]ull enforcement of the FLSA represents a separate

  important public interest in ensuring that employers comply

  with federal employment laws.” Ware, 2020 WL 2441415, at *14.

                                      38
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 39 of 49      PageID 1517



        The Court adopts the reasoning about this factor from

  Ware:

              Overall, this factor weighs in favor of preliminary
              approval. Assuming, for the sake of argument, that
              the plaintiffs could prove all of their claims, the
              proposed agreement gives the defendants a good deal
              and weighs against the interest in fully enforcing
              the FLSA. However, it is unclear how meritorious the
              plaintiffs’ claims are, and the proposed agreement
              presents a fair, adequate, and reasonable compromise
              given this uncertainty. Further, approval of the
              proposed agreement would serve the interest of
              resolving this complex case and conserving judicial
              resources. Therefore, the final factor weighs in
              favor of preliminary approval.

  Id.

                         Whether the components of              the     Amended
                         Settlement are reasonable.

                         i.       The Settlement Amount

        The Court previously questioned the reasonableness of the

  settlement amount because the parties had failed to provide

  sufficient information for the Court to compare the settlement

  amount with the Plaintiffs’ potential recovery in the absence

  of settlement. (See D.E. No. 66 at 852-55.) The parties have

  provided    additional        information   that   allows   the     Court   to

  scrutinize the settlement amount. (See D.E. No. 71 at 909-915.)

        For   purposes     of     preliminary   approval,     the   settlement

  amount is reasonable. The parties have provided their estimates

  of the maximum recovery of Plaintiffs under both theories of

  under compensation that Plaintiffs have raised. For the off-


                                        39
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 40 of 49           PageID 1518



  the-clock     claims,     the      parties    estimate   that    the   settlement

  amount      represents    about      forty-five    percent      of   the   maximum

  recovery amount. (D.E. No. 71 at 912.) For the miscalculation

  of overtime claims, the parties estimate that the settlement

  amount      represents    about      forty-two     percent      of   the   maximum

  recovery amount. (D.E. No. 71 at 913.) Given the significant

  risk   of    limited     or   no    recovery,     supra,   these     amounts      are

  reasonable. See Gundrum v. Cleveland Integrity Servs., Inc.,

  No. 17-CV-55-TCK-tlw, 2017 WL 3503328, at *4 (N.D. Okla. Aug.

  16, 2017) (“The settlement agreement provides Class Members who

  choose to participate with financial recovery in a relatively

  short time frame compared to the expected time for litigation

  and the risk of reduced or no recovery.”); Devlin v. Ferrandino

  & Son, Inc., No. 15-4976, 2016 WL 7178338, at *6 (E.D. Penn.

  Dec. 9, 2016) (“This settlement amount is reasonable in light

  of the attendant risk that the Settlement Class Members may not

  have obtained any recovery if this case were litigated.”). That

  both sides have been represented by experienced counsel is a

  further guarantor of the fairness of the settlement amount. See

  Nyazee   v.    MBR   Mgmt.      Corp.,   No.    4:14-CV-01561-AGF,         2016    WL

  126363, at *2 (E.D. Mo. Jan. 12, 2016) (“The parties were

  represented by experienced counsel throughout the pendency of

  this case.”).



                                           40
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 41 of 49                   PageID 1519



        If     finally      approved,     the        settlement        amount     will    be

  distributed to the collective based on a formula developed by

  the parties. (D.E. No. 71 at 913.) That formula is based on the

  number of days worked per week, given the assumption that the

  likelihood of an employee working overtime is related to the

  number     of   days   that     employee         worked   in    a    week.    (Id.)     The

  parties have provided detailed examples of how the formula

  works      to    explain      how    the     settlement         proceeds        will    be

  distributed.       (Id.    at    913-14      n.13.)       The       procedure      appears

  reasonable and has been judicially approved. See Hatzey v.

  Divurgent, LLC, No. 2:18-cv-191, 2018 WL 5624300, at *3 (E.D.

  Va. Oct. 9, 2018) (approving the use of a formula that divided

  funds among collective members); Nyazee, 2016 WL 126363, at *2

  (“Net      funds   from    the      gross    settlement         amount       are   to   be

  distributed to class members according to an equitable formula

  determined by class counsel, but which rests primarily on the

  total number of deliveries driven by each class member while an

  MBR employee.”).

                             ii.      Service Awards

        The       service     awards      to        the     Named       Plaintiffs        are

  preliminarily approved. The Settlement Agreement provides for

  $10,000 service awards for the two Named Plaintiffs in this

  case. (D.E. No. 71-1 at 940.) That amount appears reasonable

  given the benefit to the collective from the Named Plaintiffs’

                                              41
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 42 of 49              PageID 1520



  participation in the suit. See Wineland v. Casey’s General

  Stores, Inc., 267 F.R.D. 669, 677-78 (S.D. Iowa 2009). Courts

  routinely     approve     service    awards    for   named       plaintiffs.       Id.

  (approving      $10,000     service     awards);        see     also     Irvine    v.

  Destination Wild Dunes Mgmt., Inc., 204 F. Supp. 3d 846, 851

  (D.S.C.      2016)   (approving      $5,000    service        awards);    Febus    v.

  Guardian First Funding Grp., LLC, 870 F. Supp. 2d 337, 342

  (S.D.N.Y. 2012) (approving $3,000 service awards); In re M.L.

  Stern   Overtime       Litigation,    No.     07cv118     BTM    (JMA),    2009     WL

  3272872, at *4 (S.D. Cal. Oct. 9, 2009) (approving $15,000

  service awards); Purdie v. Ace Cash Express, Inc., 301CV1754L,

  2003 WL 22976611, at *7 (N.D. Tex. Dec. 11, 2003) (approving

  $16,665 service awards in part due to consideration of “various

  settlement proposals”); cf. Alvarez v. BI Inc., No. 16-2705,

  2020 WL 1694294, at *12 (E.D. Penn. Apr. 6, 2020) (disapproving

  $15,000      service     awards     where     the    awards      were     in      part

  consideration for a release broader than the release binding

  the opt-in plaintiffs).

                            iii. Attorneys’ Fees

        The Court previously raised objections to the attorneys’

  fees contemplated by the settlement. (D.E. No. 66 at 858-65.)

  The first objection was that there was no information for the

  Court   to    evaluate    the   reasonableness       of    the    amount    of     the

  attorneys’ fees. (Id. at 862.) The second objection was to the

                                          42
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 43 of 49        PageID 1521



  clear sailing clause. (Id. at 863.) The third objection was to

  the reversion of unapproved fees to VICTRA. (Id. at 863-65.)

        The   Settlement   Agreement     continues     to   contain    a    clear

  sailing clause. (See D.E. No. 71-1 at 940.) However, as the

  Court’s prior Order acknowledged, the presence of such a clause

  is not disqualifying, but warrants heightened review of the

  attorneys’ fees. (See D.E. No. 66 at 863) (citing Gascho v.

  Glob.   Fitness   Holdings,    LLC,    822   F.3d    269,   291   (6th     Cir.

  2016)).

        The Court previously rejected the reversion of unapproved

  attorneys’ fees and unclaimed settlement funds to VICTRA. (D.E.

  No. 66 at 863-65.) Those clauses have been altered in the

  Amended Settlement Agreement. Any unapproved attorneys’ fees

  will be distributed to the collective. (D.E. No. 71-1 at 941.)

  Any unclaimed settlement funds will be distributed to a charity

  to be named later that benefits opt-in plaintiffs or VICTRA

  employees. (Id. at 943.) Those changes to the reversion of

  unapproved fees and unclaimed settlement funds are reasonable.

        The parties have provided sufficient information for the

  Court to determine preliminarily that the attorneys’ fees are

  reasonable.    The    brief   in      support   of    the    Joint       Motion

  articulates some of the work Plaintiffs’ attorneys have done in

  this action. Although it does not provide an hourly breakdown

  or the rates that Plaintiffs’ attorneys would charge hourly, it

                                        43
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 44 of 49                        PageID 1522



  does   provide       a    basis      for     the    Court       to   evaluate      the       fees

  preliminarily.           The    fees    appear          reasonable       based     on     their

  percentage of the settlement amount. The requested fee is less

  than twenty-five percent of the total settlement amount, which

  falls below the standard range of twenty-five to thirty-five

  percent. (D.E. No. 71 at 920; see D.E. No. 66 at 859 (citing

  Rembert v. A Plus Home Health Care Agency LLC, No. 2:17-cv-287,

  2020 WL 1443041, at *3 (S.D. Ohio Mar. 25, 2020).)

  V.     Conclusion

         The    Hardney      Motion       is    DENIED      AS     MOOT.    The     Motion       to

  Intervene is DENIED. The Joint Motion is GRANTED. The Court

  FINDS and ORDERS that:

         1.     The Amended Settlement is conditionally APPROVED as

 fair,    reasonable,        and       adequate      to     the    members     of    the       FLSA

 Collective,         subject      to     further      consideration          at     the     Final

 Approval Hearing.

         2.    The    Notices      fully       satisfy      the     requirements          of    due

  process,      provide          the    best     notice          practicable        under       the

  circumstances        to    the       members       of    the    FLSA     Collective,          and

  provide individual notice to all members of the FLSA Collective

  who can be identified through reasonable effort.

         3. The parties are DIRECTED to proceed with notice and

  opt-in as outlined in the Amended Settlement Agreement, with

  the change made by the Court to the Notice Form.

                                                44
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 45 of 49            PageID 1523



        4.   Within    fourteen    (14)       days   of    the    entry   of     this

  Preliminary Approval Order, VICTRA shall provide the Settlement

  Administrator       with   a   chart    listing         the    names,   employee

  identification numbers, last known addresses, email addresses,

  Social Security numbers, and any other pertinent information

  necessary to the administration process as that information

  exists in the business records of VICTRA of the Potential Opt-

  In Plaintiffs.

        5. Within seven (7) days of the entry of this Preliminary

  Approval Order, the parties shall provide calculations to the

  Settlement    Administrator,      consistent        with       the   calculation

  formula set forth in the Amended Settlement Agreement showing

  the approximate amount for each Potential Opt-In Plaintiff’s

  Individual Settlement Payment.

        6. Within fourteen (14) days of the receipt of the chart

  with Potential Opt-In Plaintiffs’ information, the Settlement

  Administrator shall distribute the Notices by mail.

        7. Each Potential Opt-In Plaintiff will have ninety (90)

  days following the mailing of the Notice to complete and submit

  the Consent Form, electronically or by mail. In completing and

  signing the Consent Form, each Opt-In Plaintiff will attest

  that he or she believes “at some point during the time period

  of June 10, 2016, through August 7, 2020, and in the course of

  my employment for VICTRA, (1) there were one or more workweeks

                                         45
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 46 of 49      PageID 1524



  when [he/she] worked overtime and earned commission payments

  and/or   nondiscretionary       bonuses;     AND/OR   (2)   [he/she]   worked

  overtime    hours     off-the-clock    for    which   [he/she]     believe[s]

  [he/she] was not fully compensated.” If any Potential Opt-In

  Plaintiff    disputes     his   or    her    allocation     or   attempts    to

  qualify, condition, or limit his or her acceptance of the terms

  of this Amended Settlement, the Settlement Administrator will

  promptly notify VICTRA and Named Plaintiff’s counsel by email.

        8. Within sixty (60) days of the Opt-In Deadline, all

  Consent Forms shall be filed with the Court. Upon the filing of

  the Consent Forms, each Potential Opt-In Plaintiff will become

  an “Opt-In Plaintiff” under the terms of the Amended Settlement

  Agreement, a member of the Collective, and thus be subject to

  all terms applicable to Plaintiffs.

        9. The Final Approval Hearing shall be held before the

  undersigned at 1:30 PM on July 1, 2021, which is not less than

  one-hundred eighty (180) days from the entry of this Order, in

  Courtroom   3,   at    the   United   States    District     Court   for    the

  Western District of Tennessee, 167 North Main Street, Memphis,

  TN 38103, to consider whether:

        (a) the proposed Amended Settlement on the terms and
        conditions provided in the Amended Settlement Agreement is
        fair, reasonable, and adequate, and should be approved by
        the Court;

        (b) the request for attorney’s fees should be approved;


                                        46
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 47 of 49             PageID 1525



         (c) the request for a service payment                       to   the    Named
         Plaintiffs should be approved; and

         (d) to rule on such other matters as the Court may deem
         appropriate.

         10. If an in-person hearing is impracticable, the hearing

  will be conducted by videoconference using Microsoft Teams.

         11.    The     Court   reserves        the   ability   to     adjourn       and

  reschedule the Final Approval Hearing without further written

  notice to the Collective.

         12. Any member of the FLSA Collective who has opted-in may

  appear at the Final Approval Hearing in person or by counsel

  (if an appearance is timely filed and served) and may be heard

  to    the    extent   allowed   by    the     court   in   support      of,   or   in

  opposition to, the fairness, reasonableness, and adequacy of

  the    Amended      Settlement,      including      the    proposed     awards     of

  attorney’s fees, service payments, and other costs; provided,

  however, that no member of the FLSA Collective shall be heard

  in opposition of the Amended Settlement unless, no later than

  twenty-one (21) days before the Final Approval Hearing, such

  member of the FLSA Collective has:

         (a) filed with the Clerk of the Court, United States
         District Court for the Western District of Tennessee,
         Clifford Davis/Odell Horton Federal Building, 167 North
         Main Street, Memphis, TN 38103, a written objection
         stating:

                (i)       the case name and number, O’Bryant et al. v.
                          ABC Phones of North Carolina, Inc., d/b/a


                                           47
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 48 of 49   PageID 1526



                      VICTRA, f/d/b/a A Wireless, No. 2:19-cv-02378
                      (W.D. Tenn.);

              (ii)    the   objector’s  name,   address,  telephone
                      number, signature, and, if represented by
                      counsel, the name and contact information for
                      counsel;

              (iii) the specific grounds for objection;

              (iv)    whether the objection applies only to the
                      objector, to a specific subset of the FLSA
                      Collective, or to the entirety of the FLSA
                      Collective; and

        (b) served a copy of his or her written objection on the
        Settlement Administrator at the address provided in the
        Notices.

        13. Any member of the FLSA Collective who does not object

  in the manner prescribed above shall be deemed to have waived

  such objection and shall forever be foreclosed from making any

  objection to the fairness, reasonableness, and adequacy of the

  Amended Settlement or the requests for awards of attorney’s

  fees, service payments, and other costs.

        14. No later than seven (7) calendar days before the Final

  Approval Hearing, Counsel shall cause to be filed with the

  Court a response to any timely filed objections to the Amended

  Settlement.

        15. Counsel shall submit its filings in support of final

  approval of the Amended Settlement Agreement and the requests

  for awards of attorney’s fees, service payments, and other




                                      48
Case 2:19-cv-02378-SHM-tmp Document 94 Filed 12/22/20 Page 49 of 49   PageID 1527



  costs no later than twenty (20) days before the Final Approval

  Hearing.

        SO ORDERED this _22nd_ day of December, 2020.




                                     /s/ Samuel H. Mays, Jr.
                                    SAMUEL H. MAYS, JR.
                                    UNITED STATES DISTRICT JUDGE




                                      49
